Napton, Judge,
delivered the opinion of the court.
The testimony upon which the decree in this case was based is not of such a nature as to authorize, in our view of it, any interference on the part of this court. No point of law is presented by the record. A review of the evidence could lead to the settlement of no principle or precedent; it is very contradictory, and the circuit court, before whom the witnesses appeared, being satisfied, we do not feel ourselves competent to interfere.
Judgment -affirmed.
The other judges concur.